Title: To James Madison from Stanley Griswold, 18 December 1805 (Abstract)
From: Griswold, Stanley
To: Madison, James


          § From Stanley Griswold. 18 December 1805, Detroit. “An unfortunate affair took place in the heart of this city, and of the next settlement below, on the 8th. instant, between some military men from the British Shore, and our citizens. I am taking measures to obtain an impartial and authentic statement of the whole transaction, to transmit to your department, as there is reason to apprehend the honor of our country, as well as the peace of our citizens, to be implicated. In this opinion I am supported by the Judge and all the civil magistrates here. It is uncertain whether I can complete the statement, to be forwarded by this mail, which is expected every hour. But I thought it my duty to give you this information, that the ill effects of any partial, or unauthenticated accounts, might be anticipated.”
        